Citation Nr: 1800157	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for larynx cancer.

2.  Entitlement to service connection for loss of sensation of the tongue claimed as secondary to larynx cancer removal, claimed as secondary to larynx cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from July 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board denied service connection for larynx cancer and for loss of sensation of the tongue and remanded the issue concerning an increased rating for diabetes for the issuance of a statement of the case (SOC).  In May 2016, such SOC was issued, and it does not appear from the current claims file that the Veteran perfected an appeal of the diabetes issue.  Thus, the diabetes issue is not on appeal before the Board at this time.

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court set aside such decision in a Memorandum Decision.  For development consistent with this Memorandum Decision, in August 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in September 2017.  The Veteran was furnished a copy of such opinion in October 2017, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence.  See 38 C.F.R. § 20.903.

In November 2017, the Veteran submitted additional evidence (pre-operative instructions for a June 1992 operation from B.G., M.D., Ph.D.).  The Veteran specifically indicated that he did not waive RO consideration of this evidence, and he requested that his case be remanded to the RO for consideration of this new evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  Therefore, the Board finds that the RO should consider such evidence on remand.

Importantly, the Board notes that the current claims file appears to be incomplete.  For example, in the June 2015 decision, the Board noted that the claims file included Dr. B.G's medical records that the Veteran wished VA to consider.  However, currently, it seems as though one of the only records from Dr. B.G. in the claims file is the record submitted by the Veteran in November 2017, mentioned above.  Additionally, the Veteran's claim for entitlement to service connection for loss of sensation of the tongue due to malignant larynx tumor removal (noted by the Board to have been received in November 2008) and the subsequent March 2010 notice of disagreement (NOD) and January 2014 SOC appear to be missing from the claims file.  As such, the RO should ensure that the claims file is complete on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Locate and associate with the Veteran's claims file, all relevant documents that were previously associated with the claims file, to include, but limited to, the medical records previously submitted by the Veteran from Dr. B.G., the November 2008 claim form and/or statement, the March 2010 NOD, and the January 2014 SOC.

2.  Then, readjudicate the claim with consideration of all the evidence, including the newly submitted evidence.  If the benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

